Citation Nr: 0520610	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-15 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
service connected prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel








INTRODUCTION

The veteran had active service from October 1969 to September 
1971.  

This appeal arises from a June 2002 rating decision of the 
Cleveland, Ohio Regional Office (RO).  This case was remanded 
from the Board to the RO in February 2004 for additional 
development of the evidence.  The requested development has 
been accomplished and the case is now ready for adjudication.

In March 2003, the veteran filed a claim of service 
connection for a psychiatric disability as being secondary to 
the service connected prostatitis; accordingly, as this issue 
has not been developed or certified on appeal, it is referred 
to the RO for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The service connected prostatitis is not of such severity 
as to result in a daytime voiding interval between one and 
two hours, awakening to void three to four times per night, 
urinary retention requiring intermittent or continuous 
catheterization, urine leakage requiring the use of absorbent 
materials, urinary tract infections, or renal dysfunction.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service connected prostatitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.155a, Diagnostic Code 7527 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in October 1972, service connection was 
granted for prostatitis and a 10 percent evaluation was 
assigned effective from September 1971.  The 10 percent 
rating has remained in effect since that time.  This rating 
is now protected.  See 38 U.S.C.A. § 110 (West 2002); 
38 C.F.R. § 3.951 (2204).  

In October 2001, the veteran filed the instant claim for a 
rating in excess of 10 percent for the service connected 
prostatitis.  He claimed that he was unable to control his 
bladder.  He also indicated that he had received all 
treatment for this disability at VA medical facilities.

A December 2001 to May 2002 VA hospital report shows that a 
needle biopsy of the prostate revealed adenocarcinoma of the 
prostate.  

On VA examination in April 2002, it was noted that a 
transrectal ultrasound of the prostate had revealed 
adenocarcinoma of the prostate.  The veteran was provided 
with treatment options ranging from radical prostatectomy to 
watchful waiting.  He elected to have brachytherapy.  
Brachytherapy is defined as radiotherapy in which the source 
of irradiation is placed close to the surface of the body or 
within a body cavity.  Stedman's Medical Dictionary, 230 
(26th ed. 1995).  

An October 2001 VA treatment note indicates that the veteran 
had last been treated for prostatitis years before in the 
1980s.  He denied having any problems such as hematuria, 
dysuria or nocturia.  

An April 2002 VA medical statement indicates that there was 
no established link between the veteran's prostatitis and the 
development of prostate cancer.  It was opined that the 
development of prostate cancer was likely an independent 
event. 

On VA examination in October 2004, it was noted that the 
veteran's claims folder was reviewed prior to the 
examination.  It was noted that the veteran was diagnosed 
with prostate cancer in February 2002.  Treatment in the form 
of brachytherapy was completed in June 2002.  Since June 
2002, the veteran suffered urinary incontinence requiring the 
use of three pads a day.  He suffered from nocturia three 
times.  No hematuria, urinary tract infections, renal colic, 
bladder stones, or acute nephritis were reported.  He had not 
required any hospitalization for urinary tract disease within 
the prior year.  Since the cancer treatment, the veteran had 
not needed dilations or drainage procedures.  

The examiner noted that the veteran was service connected for 
prostatitis.  His symptoms for prostatitis had been dysuria 
and purulent urethral discharge.  The veteran remembered 
having been treated for prostatitis on infrequent occasions 
prior to his diagnosis of prostate cancer.  Current symptoms 
were in line with prostate cancer treatment.  The veteran had 
not had any symptoms of prostatitis to include urinary tract 
infections.  He had not required antibiotic treatment since 
the brachytherapy.  There was no evidence of recurrent 
prostatitis.  Once again, it was noted that the veteran's 
symptoms were related to prostate cancer therapy.

The veteran is service connected for prostatitis rated as 10 
percent disabling under Diagnostic Code (DC) 7527 of VA's 
Schedule for Rating Disabilities.  He contends that this 
disability has grown worse warranting the assignment of a 
higher rating. 

The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue (as is the case with the 
issue on appeal), the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

38 C.F.R. § 4.115a provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  The following section provides 
descriptions of various levels of disability in each of these 
symptoms areas.  Under DC 7527, prostate gland injuries, 
infections, hypertrophy or postoperative residuals, are to be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  

Applicable criteria under urinary tract infection, provide 
for a 30 percent evaluation for recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times a year), and or requiring continuous 
intensive management.  Also under urinary tract infection, 
for poor renal function, rate as renal dysfunction.

For renal dysfunction, a 100 percent evaluation is for 
application when the veteran requires regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 percent; or, creatinine more than 80 milligrams per 
100 milliliters; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  An 80 
percent evaluation is for application when there is 
persistent edema and albuminuria with BUN 40 to 80 milligrams 
per 100 milliliters, or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent evaluation is for 
application when there is constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  A 30 percent evaluation is for application when 
there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  

Under 4.155a, voiding dysfunction is to be rated as urine 
leakage, frequency or obstructed voiding.  The lowest 
possible rating for urine leakage is a 20 percent rating.  A 
20 percent rating is warranted when the wearing of absorbent 
materials which must be changed less than two times per day 
is required. 

Obstructed Voiding:  Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
evaluation.  Marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following warrants a 10 percent 
evaluation:  1.  Post void residuals greater than 150cc.  2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec).  3.  Recurrent urinary tract infections secondary 
to obstruction.  4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.  Obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants a noncompensable evaluation.

Urinary frequency:  Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent evaluation.  Daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating.  Daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night warrants a 10 percent evaluation.  

The record reflects that the veteran has not suffered from 
symptoms of prostatitis for years.  An October 2001 VA 
treatment note indicates that the veteran reported having 
last been treated for prostatitis years before in the 1980s.  
Current symptoms were denied.  Moreover, although he had more 
recently developed prostate cancer, an April 2002 VA medical 
opinion specifically indicated that there was no established 
link between prostatitis and the development of prostate 
cancer and thus the development of prostate cancer was 
independent from the service connected prostatitis.  There is 
no medical evidence or opinion that would tend to establish 
an etiological nexus between prostatitis and prostate cancer.  

It must be stressed that the veteran's current symptoms, 
especially urinary incontinence, have been specifically 
attributed to his non-service connected prostate cancer as 
set forth at length in the October 2004 report of VA 
examination.  

As the veteran does not have any symptoms of prostatitis, 
including urinary tract infections, voiding dysfunction, or 
renal dysfunction, there is no basis upon which to assign a 
disability evaluation higher than the currently protected 10 
percent rating.  Accordingly, the preponderance of the 
evidence is against the veteran's claim.

Finally, with regard to the service connected prostatitis, 
pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Clearly, there is no 
basis upon which to consider an extrashedular evaluation for 
prostatitis in this situation.  The record does not reflect 
frequent periods of hospitalization nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, the evidence of record 
does not reflect any factor which presents an exceptional 
case.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  Accordingly, the 
Board determines that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not meet.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in December 2001, April 2004, and 
October 2004 as well as a statement of the case in September 
2002 and supplemental statements of the case in May 2003 and 
April 2005, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  The veteran has emphasized that all of 
his treatment for prostatitis has been within the VA medical 
system.  In addition, the veteran withdrew in writing his 
request for a personal hearing before the Board in November 
2003.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA rating examinations in April 2002 and October 2004.  Upon 
review of the file, the Board is satisfied that the current 
record contains sufficient medical evidence to fully and 
fairly evaluate the veteran's appeal and thus there is no 
need to obtain an additional medical examination.  As an 
examination is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in December 2001 prior to the initial unfavorable AOJ 
decision in June 2002.


ORDER

Entitlement to a rating in excess of 10 percent for the 
service connected prostatitis is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


